Citation Nr: 1525671	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her PTSD has increased in severity and renders her unemployable.  PTSD is her only service-connected disability and is currently rated 50 percent disabling. 

In support of her claim, the Veteran has submitted two letters dated March 2009 and January 2012 from a private psychological treatment center summarizing the results of past psychological evaluations conducted in 2008 and 2011 respectively.  In the January 2012 letter, the private psychologist indicates the Veteran received treatment at the facility since October 2008.  The most recent psychological evaluation at that time was done on December 2011 indicating a diagnosis of PTSD with a GAF score of 37 for "severe" symptoms.  The actual psychological evaluation was not provided, but rather was summarized in a January 2012 letter.  Therein, the private provider also noted that the Veteran is unable to work due to heart problems (a non-service connected disorder).  The narrative of the report is brief, but also indicates occupational impairment due to heart problems, irritability, memory problems, and trouble with focus.  It was opined that the Veteran is "permanently and totally disabled and unemployable."

Although the Veteran has received treatment from the private facility since October 2008, the claims folder does not contain any ongoing treatment records.  Rather, there are merely letters dated March 2009 and January 2012 summarizing prior psychological evaluations.  The January 2012 letter, moreover, does not contain much explanation as to the Veteran's symptoms solely stemming from PTSD.  The RO/AMC must make efforts to obtain these private treatment records. 

In contrast to the private assessment, the Veteran was also afforded a VA examination in December 2011, nearly four years ago.  At that time, she was assigned a GAF score of 50 for "moderate" symptoms, such as depressed mood, anxiety, chronic sleep impairment, difficulty adapting to stressful circumstances, and other disturbances in mood and motivation.  The VA examiner opined that the Veteran's inability to work is "in part" due to her PTSD symptoms.  

In short, the medical evidence in this case is from nearly four years ago or older, and is ambiguous as to the current severity of the Veteran's PTSD and her employability considering solely her PTSD manifestations.  That is, the most recent VA examination and the most recent private psychological evaluation are both nearly four years old, indicate a significant disparity in describing the severity of the Veteran's PTSD, and do not clearly indicate whether the Veteran is unemployable due solely to her PTSD without consideration of her heart problems.  

In light of the sparse medical records, the time lapse since the last VA examination and the ambiguities in the record, a new VA examination is necessary.

The Board further notes that this claim is "inextricably intertwined" with the PTSD rating on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's claim seeking entitlement to a rating greater than 50 percent for PTSD.  



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should make efforts to obtain any records identified relevant to the PTSD and TDIU claims, to include ongoing treatment records and psychological evaluations completed at the Psychological Consulting Services from October 2008 to the present.  The Veteran must be asked to complete a signed release authorizing the VA to obtain these records or, in the alternative, must be given an opportunity to obtain these records herself and to identify any other places where she has received mental health treatment.  If a signed release is received, efforts must be made to obtain these records and any other identified treatment records that the Veteran deems relevant to her claims.

The RO/AMC must make two attempts to obtain any private medical records identified.  If private medical records are identified but not obtained, the RO/AMC must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the records are later obtained, the claim may be readjudicated.

2.  After records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's posttraumatic stress disorder, to include all manifestations.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must clarify the current severity of the Veteran's PTSD disability in accordance with VA rating criteria, specifically addressing private records showing a GAF score of 37 for "severe" symptoms.

The examiner must also elicit a full work and educational history from the Veteran.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the functional impact that the Veteran' service connected PTSD has on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities or age.

The examiner must provide a complete rationale for any opinion expressed.

3. The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




